         Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 1 of 8

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                    October 3, 2019

VIA ECF

Hon. Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007

                 Re:      Uraga Pavias et al v. Jeannie's Deli Corp.
                          Case No. 19cv1881 (PAE) (SN)

Your Honor:

        This office represents Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda

Garcia in the above-referenced matter. We submit this letter, together with Defendants’ counsel,

to respectfully request that the Court approve the settlement reached between Plaintiffs and

Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea

Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp.

f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park Fresh Deli f/d/b/a Jeannie's

Deli Corp. f/d/b/a Chelsea Food Market), and Suk N Park (“Defendants” and together with

Plaintiffs, the “Parties”).

        The Parties have agreed to a negotiated Settlement Agreement (the “Agreement”) after

extensive discussions and a mediation through the Court’s mediation program before Laurence

Silverman. The proposed Agreement is attached hereto as Exhibit A. We therefore ask the Court

to approve the settlement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015).




                          Certified as a minority-owned business in the State of New York
        Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 2 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 2 of 8


        The Parties represent to the Court that while the Plaintiffs believe that the settlement

amount is less than what they would be entitled to if they prevailed at trial, that the settlement is

fair, as discussed herein.

Background

        Plaintiffs were employed by Defendants to work at a deli located at 194 8th Avenue, New

York, New York 10011, under the name “Park Fresh Deli,” and previously known as Jeannie’s

Deli.

        Plaintiffs allege that Plaintiff Raymundo Salvador Uraga Pavias was employed by

Defendants as a sandwich maker from approximately 2010 until on or about February 9, 2019.

From approximately February 2013 until on or about June 2016, Plaintiff Uraga worked from

approximately 7:00 a.m. until on or about 7:00 p.m. to 7:30 p.m., 6 days a week. From

approximately July 2016 until on or about January 2017, Plaintiff Uraga worked from

approximately 7:00 a.m. until on or about 5:00 p.m. to 5:30 p.m., 6 days a week. From

approximately January 2017 until on or about September 2018, Plaintiff Uraga worked from

approximately 6:00 a.m. until on or about 2:00 p.m. to 2:30 p.m., 6 days a week. From

approximately October 2018 until on or about February 9, 2019, Plaintiff Uraga worked from

approximately 8:30 p.m. to 9:00 p.m. until on or about 5:00 a.m. to 5:30 a.m., 6 days a week.

Throughout his employment, Plaintiff Uraga was paid his wages in cash. From approximately

February 2013 until December 2014, Plaintiff Uraga was paid a fixed salary of $540 per week.

From approximately January 2015 until on or about December 2015, Defendants paid Plaintiff

Uraga a fixed salary of $580 per week. From approximately January 2016 until on or about

December 2016, Defendants paid Plaintiff Uraga a fixed salary of $670 per week. In 2017

Defendants paid Plaintiff Uraga a fixed weekly salary of $800 per week. In 2018 and 2019,
       Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 3 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 3 of 8


Defendants paid Plaintiff Uraga in accordance with minimum and overtime laws, but did not pay

him spread of hours pay.

       Plaintiffs allege that Plaintiff Jorge Luis Miranda Garcia worked for Defendants from

approximately June 2017 until February 23, 2019. Plaintiff Miranda worked as a stocker and

delivery worker, and was required to spend a considerable part of his work day performing non-

tipped duties, including but not limited to mopping, sweeping, cleaning the windows, preparing

yogurts, cutting vegetables, fruits and meats, stocking delivery products, dishwashing and cleaning

the sidewalk in front of the store. In 2017 Plaintiff Miranda was paid at a fixed daily salary that

regularly paid him $620 per week for approximately 62 hours of work, but would be reduced by

$100 on rare occasions when he worked five days instead of six. Plaintiff Miranda was paid a legal

rate of pay in 2018, but in 2019 he was paid at the rate of $13.25 per hour as his regular rate of pay

and $19.875 as his overtime rate of pay. That was below the New York minimum wage rate of

$13.50 per hour and overtime of $20.25 per hour.

       Plaintiffs therefore brought this action seeking to recover unpaid minimum wages,

overtime wages, spread of hours, liquidated damages, interest, attorneys’ fees, and costs, pursuant

to the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”), the New York

Minimum Wage Act, N.Y. Lab. Law §§ 650 et seq., and overtime wage orders of the New York

Commission of Labor codified at N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6.

       Defendants denied Plaintiffs’ allegations and possess documentation that they allege

supports their position. Defendants produced documentation that forced Plaintiffs to accept that

Uraga was paid the correct minimum and overtime wage in 2018 and 2019, and that Miranda was

paid the correct minimum and overtime wage in 2018. It also tended to discredit some of the

original allegations of the complaint. For periods before 2018, the documents did not appear to
        Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 4 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 4 of 8


clearly identify the basis of the Plaintiffs’ pay, but possibly indicated a fixed daily rate rather than

a weekly rate. Moreover, Defendants have claimed an inability to pay a large judgment. After

weighing the risks of trial and costs of further litigation, the Parties have reached an agreement at

an early stage.

Settlement

        The Parties have agreed to resolve this action for the total sum of $150,000.00 which will

be paid as outlined in Exhibit A. The Plaintiffs estimated that, in a best case scenario, they would

be entitled to approximately $154,000 in minimum and overtime base damages. However, if

Defendants were to succeed, they estimate that the Plaintiffs would be entitled to a minor amount,

if anything at all. Moreover, because of Defendants’ limited resources, the settlement amount may

be well above what the Plaintiffs could recover if they obtained a judgment.

        $99,488.67 of the settlement amount will be paid to the Plaintiffs. The remaining

$50,511.33 will be applied as attorneys’ fees and costs.

        There is a “strong presumption in favor of finding a settlement fair,” as “the Court is

generally not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Lliguichuzhca v. Cinema 60, LLC, 948 F.Supp.2d 362, 365 (S.D.N.Y. 2013) (quoting

Crabtree v. Volkert, Inc., 2013 WL 593500, at *3 (S.D.Ala. Feb. 14, 2013)). “In considering

whether a settlement is fair and reasonable, the principal question is ‘whether the agreement

reflects a reasonable compromise of disputed issues [rather] than a mere waiver of statutory rights

brought about by an employer's overreaching.’” Id. (quoting Le v. SITA Info. Networking

Computing USA, Inc., 2008 WL 724155, at *1 (E.D.N.Y. Mar. 13, 2008)). Courts consider factors

including “(1) the Plaintiff’s range of possible recovery; (2) the extent to which ‘the settlement

will enable the parties to avoid anticipated burdens and expenses in establishing their respective
        Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 5 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 5 of 8


claims and defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether

‘the settlement agreement is the product of arm's-length bargaining between experienced counsel’;

and (5) the possibility of fraud or collusion.” Wolinsky, 900 F.Supp.2d at 225 (quoting Medley v.

Am. Cancer Soc., No. 10-cv-3214 (BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)).

        The agreement here is fair to the Plaintiffs. The Plaintiffs have been represented by counsel

throughout this lawsuit and have made an informed decision to settle the action at an early stage

of litigation, without incurring the costs or encumbrance of lengthy litigation and trial. The

$150,000 being paid is approximately the Plaintiffs best-case scenario wage recovery, and the

$99,488.67 that they will be receiving after attorneys’ fees accounts for a significant portion of

any alleged unpaid minimum and overtime wages that they could have potentially recovered at

trial. This recovery is also well over what the Plaintiffs would recover if Defendants were to

successfully prove that Defendants paid the Plaintiffs in accordance with the law. Furthermore,

the Agreement is the product of arm's-length bargaining between experienced counsel and there is

no possibility of fraud or collusion, as the Parties settled at a settlement conference conducted by

Laurence Silverman through the Court’s mediation program.

       The Plaintiffs’ Attorneys’ Fees are Fair and Reasonable

        Under the settlement, the Plaintiffs’ counsel will receive $50,511.33 from the settlement

fund as attorneys’ fees and costs. This represents costs plus one-third of the Settlement amount

after costs, a reduction in fees from what is identified in the g Plaintiffs’ retainer agreements, which

provides that forty percent of the Plaintiffs’ recovery will be retained by the firm.

        The amount provided to the Plaintiffs’ counsel under the settlement is fair and reasonable

as it is consistent with the range of fees typically awarded in cases in this Circuit. See Calle v.

Elite Specialty Coatings Plus, Inc., 2014 U.S. Dist. LEXIS 164069 at *9 (E.D.N.Y. Nov. 19, 2014)
       Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 6 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 6 of 8


(“A one-third contingency fee is a commonly accepted fee in this Circuit”). In light of the nature

of the issues herein, and the extensive negotiations necessary to reach the agreed-upon settlement,

Plaintiffs’ requested award is reasonable.

       Given the Plaintiffs’ counsel’s significant experience representing plaintiffs in New York

City in wage and hour litigation, the Plaintiffs’ counsel was able to obtain a favorable pre-trial

result due to the Parties’ cooperative exchange of information and frequent negotiations.

       Attached hereto as Exhibit B, are the Plaintiffs’ attorneys’ time records. A brief biography

of each attorney who performed billed work in this matter is as follows:

       •   Mr. Faillace is the Managing Member of Michael Faillace & Associates, P.C, and has

           been in practice since 1983. From 1983 to 2000, he was in-house Employment Counsel

           with International Business Machines Corporation (IBM).           Mr. Faillace taught

           employment discrimination as an Adjunct Professor at Fordham University School of

           Law since 1992 and at Seton Hall University Law School from 1995 to 1998, and is a

           nationally-renowned speaker and writer on employment law. He also is the author of

           the ADA, Disability Law Deskbook: The Americans with Disabilities Act in the

           Workplace, published by Practicing Law Institute (PLI), and other employment law

           publications and presentations. His work is billed at the rate of $450 and indicated by

           the initials “MF.”

       •   Joshua Androphy is the senior attorney at Michael Faillace & Associates, P.C. and his

           work is billed at $400 per hour. He graduated from Columbia University School of

           Law in 2005, where he was a Harlan Fiske Stone Scholar and Managing Editor of the

           Columbia Journal of Law and Social Problems. Following law school, he developed

           a broad background in litigation at Olshan Frome Wolosky LLP, where he practiced
       Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 7 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 7 of 8


           complex commercial litigation, employment litigation, securities litigation and

           contract litigation for seven years. Since joining Michael Faillace & Associates, P.C.

           in 2012, he has been responsible for litigating all aspects of individual, collective, and

           class action employment claims in state and federal court. He was named a Super

           Lawyers Rising Star for employment litigation each year from 2014 through 2018.

           His work is indicated by the initials “JA.”

       •   Work performed by paralegals is indicated by the initials “PL.” and billed at the rate of

           $100 per hour.

       The requested attorneys’ fees and costs in the parties’ settlement are reasonable under the

circumstances and the Plaintiffs have agreed to these fees and costs by agreeing to the settlement

amount. As a result, the fees should be approved.

Conclusion

       The Plaintiffs have been represented by counsel throughout this lawsuit, and the Plaintiffs’

counsel has agreed to the settlement amount based on the approval of his clients. Plaintiffs’

interests have thus been adequately safeguarded.

       In full consideration of the issues presented in Cheeks, we believe that the parties’

agreement is fair and reasonable, and that the settlement should be approved. A Stipulation of

Final Dismissal will be filed for so-ordering after execution of the agreement and upon receipt of

confirmation from the Court that the settlement has been approved.

       Thank you for your consideration in this matter.


                                                      Respectfully Submitted,

                                                      /s/ Joshua S. Androphy
                                                      Joshua S. Androphy, Esq.
      Case 1:19-cv-01881-PAE-SN Document 39 Filed 10/03/19 Page 8 of 8
Hon. Paul A. Engelmayer
October 3, 2019
Page 8 of 8


                                        Michael Faillace & Associates, P.C.
                                        Attorneys for Plaintiffs
cc:   Andrew Kimler, Esq. (via ECF)
      Avrohom Gefen, Esq. (via ECF)
      Attorney for Defendants
